IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JESSY J. BURROWS,

             Appellant,

 v.                                                         Case No. 5D15-3478

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 3, 2017

3.800 Appeal from the Circuit Court
for Marion County,
David B. Eddy, Judge.

Jessy J. Burrows, Arcadia, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Jessy J. Burrows appeals his concurrent twenty-five-year sentences for his

numerous non-homicide offenses committed when he was seventeen years old. The

State properly concedes that Burrows is entitled to resentencing. See Kelsey v. State,

206 So. 3d 5, 8 (Fla. 2016) ("[A]ll juvenile offenders whose sentences meet the standard

defined by the Legislature in chapter 2014–220, a sentence longer than twenty years, are
entitled to judicial review."). Therefore, we reverse Burrows's sentences and remand for

resentencing under chapter 2014-220, Laws of Florida.

      REVERSED and REMANDED for Resentencing.


SAWAYA, WALLIS and LAMBERT, JJ., concur.




                                           2